Citation Nr: 1451552	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  09-24 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a higher initial disability evaluation for post-traumatic stress disorder (PTSD), rated 30 percent disabling, prior to April 28, 2010. 

2. Entitlement to a higher initial disability evaluation for PTSD, rated 70 percent disabling, on and after April 28, 2010. 

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1998 to September 2005, including combat service in Iraq from June 2004 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating action, the RO granted entitlement to PTSD and assigned a 30 percent rating, effective October 1, 2005.  In December 2011, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective April 28, 2010.   

This claim was before the Board in October 2012.  The Board remanded the claims to obtain outstanding records, to afford the Veteran a contemporaneous psychiatric examination, and to obtain a retrospective medical opinion regarding the Veteran's unemployability due to service-connected disabilities.  As discussed in detail below, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand directives and the Board can proceed with adjudication of the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).    

As discussed in the Board's October 2012 remand, the RO assigned an initial disability evaluation for PTSD in November 2007 and the Veteran subsequently perfected appellate review of the assigned rating.  Prior to appellate review of the matter, the RO received the Veteran's November 2009 Application for Increased Compensation Based on Unemployability, rendering the TDIU claim part-and-parcel with the pending PTSD appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  As such, the August 2009 and May 2010 rating actions purporting to address the matter are of no consequence and the November 2007 rating action is the proper rating action on appeal with respect to the TDIU.        
 


FINDINGS OF FACT

1. 
 
2. The Veteran's psychiatric disorder on and after April 28, 2010 has not manifested to total occupational and social impairment.    

3. The Veteran has been unemployable as a result of his service-connected disabilities since February 7, 2008. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for PTSD prior to April 28, 2010 have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 

2. The criteria for a disability rating in excess of 70 percent for PTSD on and after April 28, 2010 have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 

3. The criteria for a TDIU based on the Veteran's service-connected disabilities, effective February 7, 2008, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veteran's claim of entitlement to a higher disability rating for service-connected PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, June 2009 and December 2009 notice letters advised the Veteran of the criteria for entitlement to TDIU.  As such, VA has satisfied its duty to notify.  

VA has also satisfied its duty to assist the Veteran in obtaining evidence pertinent to his claim.  The Veteran's pertinent records of VA treatment, dated through November 2012, have been associated with the claims file.  The Board further notes that the Veteran's Social Security Administration records have also been associated with the claims file.  The record does not provide an indication that there are outstanding pertinent records of private treatment.  Additionally, the Veteran was informed in a November 2012 letter that he could provide additional evidence, including lay statements.  However, to this date, the Veteran has not provided VA any additional information.  The Veteran completed an Application for Increased Compensation Based on Unemployability in November 2009 and responses from his employers were received in January 2010 and March 2010.  Thus, the Board finds that VA adjudication of the appeal may go forward.

The Veteran was afforded VA psychiatric examinations in January 2006, June 2010, September 2011, and December 2012.  The Veteran's representative contended that the June 2010 VA examiner did not adequately consider the Veteran's April 2010 suicide attempt in the examination report.  See September 2010 representative's statement.  However, the June 2010 examiner indicated review of the medical records.  The Board may assume the competency of any VA medical examiner as long as the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Here, there is no indication that the VA examiner was not competent to report the severity of the Veteran's psychiatric condition.  Moreover, the January 2006, June 2010, September 2011, and December 2012 examination reports are adequate to determine the severity of the Veteran's PTSD as the examiners conducted appropriate evaluations of the Veteran and noted examination findings as to the severity and extent of the Veteran's PTSD symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the December 2012 VA examination report included a retrospective medical opinion regarding whether the Veteran was unemployable due to his service-connected disabilities.  The examiner reviewed the claims file and pertinent records and provided a rationale to support the opinion.  As such, the examination report regarding the Veteran's unemployability due to service-connected disabilities is adequate as well.  The Board notes that the Veteran's representative indicated in September 2014 that the Veteran's condition has worsened; however, neither the Veteran nor his representative have alleged that his psychiatric condition has worsened since the December 2012 VA examination.  As such, remand for an additional psychiatric examination is not required.     
   
The Board also finds that there is substantial compliance with the October 2012 Board remand directives.  The Board remanded the claims to obtain outstanding pertinent VA treatment records and a September 2011 VA examination report that was not associated with the claims file.  The Board also requested that upon remand, the AOJ afford the Veteran a contemporaneous VA psychiatric examination and obtain a retrospective medical opinion regarding the Veteran's unemployability.  As noted above, the AOJ obtained outstanding pertinent records of VA treatment through November 2012, as well as the outstanding September 2011 VA examination report.  The AOJ also issued a November 2012 letter informing the Veteran that he could submit additional lay statements.  The December 2012 VA examination report included pertinent findings as to the current severity of the Veteran's psychiatric symptoms, as well as a retrospective medical opinion regarding the Veteran's unemployability.  Accordingly, there was substantial compliance with the October 2012 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial and not strict compliance with the terms of a remand request is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
    
Higher Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 
  
A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

The Veteran's mental health treatment records include a diagnosis of PTSD, as well as depression and an adjustment disorder.  When it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the reported symptoms of the Veteran's mental health conditions are for consideration in the evaluation of PTSD.    

By way of background, the RO granted entitlement to PTSD and assigned a 30 percent rating, effective October 1, 2005.  In December 2011, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective April 28, 2010.  The Veteran contends that his PTSD has been more severe than the currently assigned ratings and that he is entitled to a higher disability rating.  The Board finds that the Veteran's disability picture more closely approximates a 50 percent disability rating prior to April 28, 2010 but that the preponderance of the evidence is against a finding of a rating in excess of 50 percent prior to April 28, 2010 and in excess of 70 percent on and after April 28, 2010.  

The Veteran was afforded a VA examination in January 2006.  The Veteran reported nightmares, argumentative and confrontational behavior with his relatives, sleep impairment, and irritability.  He did not endorse delusions, hallucinations, suicidal ideations, homicidal ideations, panic attacks, or obsessive ritualistic behavior.  The examiner noted that the Veteran had constricted affect and circumstantiality thought process but that he was appropriately groomed and oriented to time, person, and place.  The Veteran's judgment was intact with good impulse control and memory and no inappropriate behavior was noted.  His GAF score was 70.         

The Veteran's records of VA treatment dated from June 2006 to April 27, 2010 reveal that the Veteran denied suicidal thoughts.  An August 2007 VA treatment record noted that the Veteran experienced nightmares every night and that he had a decreased interest in activities.  He reported outburst of anger with his family but it was noted that he had adequate impulse control.  The Veteran did not have concentration problems, hallucinations, panic attacks, or suicidal or homicidal ideations.  It was noted that the Veteran was well groomed and that he was alert and fully oriented.  His GAF score was 75.  In December 2008, the Veteran reported daily nightmares and that he only slept for three hours per night.  It was noted that he denied suicidal and homicidal thoughts.  His GAF score was 65 and it was noted that he had a restricted affect.  A January 2009 VA treatment record noted complaints of nightmares and that he hit his wife during a nightmare.  In July 2009, the Veteran endorsed recurring intrusive thoughts, recurring nightmares, flashbacks, irritability, hypervigilance, social isolation, abnormal sleep patterns, poor social functioning, increased startle reflex, and concentration problems.  He reported impaired memory and denied suicidal thoughts.  His GAF score was "55-60."  A VA treatment record from January 2010 noted that the Veteran has nightmares and that he feels emotional distant from others.  He denied suicidal and homicidal ideations.  His GAF score was 55.                

A VA treatment record from April 1, 2010 noted that the Veteran did not appear for treatment three consecutive times since January.  The Veteran was seen on April 27, 2010.  The VA treatment record from April 27, 2010 described daily nightmares but the Veteran specifically denied suicidal behavior.  It was also noted that the Veteran was alert and oriented to time, place, and situation.    

VA treatment records reveal that on April 28, 2010, the Veteran was hospitalized after a suicide attempt.  The treatment record stated that "earlier today he tried to commit suicide by holding on to electric cables at home."  During his psychiatric interview, the Veteran reported that for the past four weeks he had anxious feelings, as well as nightmares and intrusive recollections of war.  He stated that he was sleeping only three hours per day.  He described ideas of self-harm "on and off" and suicidal ideations without a specific plan.  His affect was anxious and restricted.  He denied panic attacks, racing thoughts, and compulsion.  It was noted that the Veteran was fully oriented to person, place, and time but that he had poor insight and judgment.  His GAF score upon admission was 25.

The Veteran was discharged on April 29, 2010.  The Veteran denied suicidal ideas at the time of discharge.  It was noted that he had fair grooming and hygiene that he had good eye contact.  He had a congruent mood and he reported no hallucinations or delusions.  His insight and judgment were described as fair and it was noted that he had a constricted affect.  He was oriented to time, place, and person and his GAF score at discharge was 60.  A follow-up telephone call with the Veteran dated April 30, 2010 noted that the Veteran denied self-harm ideas and he did not report any hallucinations.  A May 2010 VA treatment record noted that the Veteran's insight and judgment were fair and that he was oriented to time, place, and person.  The Veteran denied suicidal or homicidal ideations, delusions, and hallucinations.  His GAF score was 60.             

The Veteran was afforded a VA psychiatric examination in June 2010.  The Veteran was neatly groomed and had clear and coherent speech with an appropriate affect.  He was oriented to time, place, and person.  He denied hallucinations and delusions, as well as suicidal and homicidal ideations.  The examiner stated that his GAF score was 85 and that there was not total occupational and social impairment due to PTSD signs and symptoms.  The examiner described the Veteran's PTSD symptoms as transient or mild with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

VA treatment records from September 2010 to November 2012 reveal that the Veteran denied suicidal and homicidal thoughts.  Such treatment records also reveal that the Veteran was oriented to time, place, and situation.  A November 2010 VA treatment record noted that the Veteran had fair grooming and hygiene, as well as fair insight and judgment.  His mood was described as "sad" and he denied hallucinations and delusions.  His GAF score was 60.  VA treatment records dated February 2011, May 2011, August 2011, October 2011, and December 2011 also reveal a GAF score of 60.  These treatment records reveal that the Veteran denied suicidal thoughts, delusions, and hallucinations and that he was fully oriented.  

The Veteran was afforded another VA examination in September 2011.  The Veteran described a "good" relationship with his ex-wife and stated that they still live together.  He also stated that he has an "excellent" relationship with his children.  It was noted that the Veteran was oriented to time, place, and person and that he denied suicidal thoughts.  It was noted that his recent memory was mildly impaired.  The examiner further noted that the Veteran's mood instability can limit his capacity to interact effectively and on a sustained basis with other individuals.  His ability to function socially at work and respond appropriately to authority was described as limited.  The examiner noted that there was not total social and occupational impairment due to PTSD signs and symptoms.  His GAF score was noted to be 70.  

A March 2012 VA treatment record noted that the Veteran had a GAF score of 60 and that the Veteran felt "better with improved sleep and feeling less anxious."  He also described that he experienced less nightmares since a change in his medication.  He denied suicidal and homicidal thoughts, hallucinations, and delusions.  His insight and judgment were described as fair.     

The Veteran was also afforded a VA examination in December 2012.  The examiner noted that the Veteran continued to experience severe nightmares, irritability, and sleep impairment. The examiner stated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks rather than total occupational and social impairment due to PTSD signs and symptoms.  The examiner further opined that the Veteran's condition could limit his ability to interact effectively and on a sustained basis with other individuals and that his social and occupational functioning that involves personal interaction with other individuals could be inadequate.  The Veteran's GAF score was 60. 

The Board finds that the Veteran's disability picture more closely approximates a 50 percent rating prior to April 28, 2010.  A review of the Veteran's January 2006 VA examination report and VA treatment records reveal that the Veteran has experienced difficulty in establishing and maintaining effective work and social relationships, as well as disturbances of mood and motivation.  The January 2006 VA examination report noted that the Veteran acknowledged argumentative and confrontational behavior with his relatives.  The January 2006 examination report also noted that the Veteran had a constricted affect and circumstantiality thought process.  VA treatment records reveal that the Veteran reported that he experiences nightmares every night and that he also has chronic sleep impairment.  Treatment records from August 2007, July 2009, and January 2010 note that the Veteran endorsed social isolation, outburst of anger with his family, and hypervigilance.  As such, the Board finds that the Veteran's overall disability picture and psychiatric symptomatology most nearly approximates a 50 percent disability rating prior to April 28, 2010.  

However, the Board finds that the preponderance of the evidence is against the finding of a disability rating in excess of 50 percent prior to April 28, 2010.  The Veteran's symptomatology prior to April 28, 2010 does not include panic attacks, difficulty understanding complex commands, illogical speech, obsessional rituals, and spatial disorientation.  The January 2006 VA examiner noted that the Veteran had a GAF score 70 and that the Veteran denied suicidal thoughts, panic attacks, hallucinations, and delusions.  The examiner stated that the Veteran was oriented with good impulse control and was appropriately groomed.  VA treatment records from June 2006 to April 27, 2010 revealed that the Veteran had GAF scores that ranged from 55 to 75, which indicate mild to moderate symptoms but not severe symptoms.  During this period, it was noted that the Veteran was well groomed and had adequate impulse control.  He denied suicidal thoughts, hallucinations, and delusions.  In January 2010, the Veteran described himself as doing "relatively well overall."  See January 2010 VA treatment record.  The record includes VA treatment records from April 2010 dated prior to the Veteran's April 28, 2010 suicide attempt.  These VA treatment records note that the Veteran was oriented to time, place, and situation.  He denied suicidal behavior on April 27, 2010.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's symptomology is more severe than occupational and social impairment with reduced reliability and productivity.  While the record reveals frequent nightmares, chronic sleep impairment, outbursts of anger, hypervigilance, and difficulty establishing and maintaining effective work and social relationships, his symptoms prior to April 28, 2010 do not manifest to occupational and social impairment with deficiencies in most areas.  The Veteran's symptomology prior to April 28, 2010, taken as a whole and in combination with the objective psychiatric examination, have more nearly appropriated the criteria of a 50 percent rating and have not manifested to such severity to warrant a finding in excess of 50 percent prior to April 28, 2010.  

The Veteran is currently in receipt of a 70 percent rating effective April 28, 2010, the date of the Veteran's admission to the hospital after a suicide attempt.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's symptomology manifests to such severity to warrant total occupational and social impairment.  Although the September 2011 VA examiner noted that the Veteran's mood instability can limit his capacity to interact effectively and the December 2012 VA examiner stated that the Veteran's condition could limit his ability to interact effectively and adequately, the Board notes that the June 2010, September 2011, and December 2012 VA examiners opined that the Veteran's psychiatric symptomology do not manifest to total occupational and social impairment.  

The Veteran's treatment records also do not reveal total occupational and social impairment due to PTSD signs and symptoms.  The claims file does not reveal evidence of gross impairment in thought process, delusions, hallucinations, intermittent inability to perform activities of daily living, or disorientation to time or place.  Although it was noted that the Veteran reported recent memory loss, the September 2011 VA examiner noted that it was mild.  Additionally, there is no evidence of memory loss of names of close relatives.  Although a May 2010 VA treatment record noted some marital problems, the Veteran reported in September 2011 that he had a "good" relationship with his ex-wife and an "excellent" relationship with his children.      

The Veteran's most severe symptoms were reported from April 28, 2010 to April 29, 2010 while the Veteran was hospitalized due to a suicide attempt.  Although his GAF score was 25 upon admission, the Veteran's GAF score was 60 upon discharge which was only one day later.  During his hospitalization, the Veteran was reported to be oriented to person, place, and time and that he had fair grooming and hygiene.  Although the Veteran endorsed suicidal thoughts during this time, review of the claims file does not provide an indication that the Veteran is in persistent danger of hurting himself or others.  The September 2011 and December 2012 VA examination reports did not note active suicidal thoughts.  Accordingly, the Board finds that the competent and credible medical evidence of record does not indicate total occupational and social impairment.     

In reaching this conclusion, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against a finding of a disability rating in excess of 50 percent prior to April 28, 2010 and in excess of 70 percent on and after April 28, 2010, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The manifestations of the Veteran's service-connected PTSD, including his nightmares, outburst of anger, and social avoidance are specifically contemplated by the schedular criteria.  Importantly, the rating criteria also expressly contemplate the occupational and social impairment resulting from the PTSD symptoms.  Although the Veteran was hospitalized in April 2010, the record does not contain evidence of frequent hospitalizations.  The rating criteria are therefore adequate to evaluate the Veteran's PTSD and referral for consideration of extraschedular rating is not warranted. 

TDIU 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R §§ 3.340, 3.34l, 4.16(a).

The Board further notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability. The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  In reaching such a determination, the central inquiry is "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Subsequent to the Board's remand, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

In this decision, the Board grants entitlement to a 50 percent rating prior to April 28, 2010 for service-connected PTSD.  The Veteran is also in receipt of compensable ratings for service-connected neck disability, back disability, radiculopathy of the right lower extremity associated with the back disability, left shoulder disability, right shoulder disability, right knee disability, left ankle disability, left foot disability, right foot disability, dental condition, costochondritis, and tinnitus.  As such, the Veteran meets the schedular requirement under 4.16(a).   

The Veteran contends that he is unable to work due to his service-connected disabilities, to include his back, knee, and shoulder conditions, as well as his PTSD.  
The Veteran's November 2009 Application for Increased Compensation Based on Unemployability indicates that the Veteran stopped working in February 2008 and that he left his last job due to disability.  A response from the Veteran's employer revealed that the Veteran resigned from his employment on February 6, 2008.  It was also noted that the employer had made past concessions due to his back condition.  It does not appear that the Veteran has been employed since February 2008. 

During a May 2009 VA spine examination, the Veteran reported that he could not perform activities of daily living due to his service-connected spine condition.  The examiner noted that the Veteran's cause of retirement in 2008 was the result of his cervical and lumbar spine condition, as well as PTSD.  A July 2009 VA examination report for the Veteran's knee condition noted that the Veteran's knee condition has a severe impact on the Veteran's ability to complete chores, traveling, bathing, dressing, toileting, and grooming.  The September 2011 VA psychiatric examiner noted that the Veteran's mood instability can limit his capacity to interact effectively and that his ability to response appropriately to people, such as supervisors or coworkers, could be limited.  

The Board remanded the Veteran's TDIU claim in October 2012 to obtain a retrospective medical opinion as to whether the Veteran's service-connected disabilities render him unemployable.  The Veteran was afforded a VA examination in December 2012.  The examiner reviewed the claims file and opined that since February 2008, the Veteran has been precluded from obtaining or maintaining gainful employment.  The examiner noted that the Veteran stopped working in February 2008 due to physical limitations and that his trauma exposure has caused impairment in occupational functioning.  Additionally, the examiner noted that the Veteran's "neuropsychiatric condition could limit his ability to interact effectively and on a sustained basis with other persons.  Social and occupational functioning which involves personal interaction with co-workers and public might be inadequate . . ."  The Board finds this opinion to be highly probative as the examiner reviewed the claims file and considered the Veteran's competent account of his symptomatology.    

Given the evidence regarding the severity of the Veteran's service-connected disabilities and in light of the evidence indicating the Veteran's functional limitations due to his service-connected disabilities, the Board finds that the evidence shows he is entitled to an award of a TDIU rating, effective the day after the date of his last employment, which is February 7, 2008.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Accordingly, the Veteran's appeal of this issue is granted effective February 7, 2008.  


ORDER

Entitlement to a 50 percent disability rating for PTSD prior to April 28, 2010 is granted, subject to the applicable criteria governing the payment of monetary benefits.  

Entitlement to a disability rating in excess of 50 percent for PTSD prior to April 28, 2010 is denied. 

Entitlement to a disability rating in excess of 70 percent for PTSD on and after April 28, 2010 is denied. 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, effective February 7, 2008, is granted, subject to the applicable criteria governing the payment of monetary benefits.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


